Citation Nr: 0025803	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-42 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle injury.  

2.  Entitlement to service connection for the residuals of a 
left knee injury.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1990 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    

The issue of entitlement to service connection for the 
residuals of a left knee injury will be discussed in the 
REMAND portion of this decision.

The Board further observes that in March 1999, the 
appellant's representative raised the issue of entitlement to 
service connection for a right knee disability.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A right ankle injury was demonstrated during the 
appellant's active duty service.  

2.  The appellant's current right ankle disability is of 
service onset.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
right ankle disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (1999).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in November 
1990, the appellant injured his right ankle after falling 
down on a flight deck while jogging.  Following the injury, 
the appellant complained of severe pain and swelling in his 
right ankle.  Upon physical examination, there was "orange 
size" swelling over the right lateral malleolus and slight 
inversion of the right foot, with legs hanging over the 
table.  Palpation yielded tenderness throughout the 
extremity, but especially over the deltoid ligament and 
calcanea fibular ligament.  Ankle drawer, eversion stress, 
side-to-side talus movement, and inversion stress were all 
very difficult to assess because of increased pain reported 
by the appellant.  Thus, a ligamentous injury was difficult 
to assess.  An x-ray was negative for any fractures.  The 
diagnosis was of a severe, Grade II to IV right ankle sprain, 
with possible ligamentous tear and patellar instability.  The 
appellant's right ankle was placed in a cast and after the 
cast was removed, he underwent physical therapy.  The records 
also show that in July 1991, the appellant underwent a 
follow-up examination for his right ankle.  At that time, he 
stated that his ankle was a little swollen and he thought 
that he may have re-sprained it after recently falling.  
Following the physical examination, the appellant was 
diagnosed with the following: (1) decreased range of motion 
of the right ankle, (2) decreased strength to the right 
ankle, (3) mild edema to the right anterior aspect of the 
talus, and (4) decreased flexibility.  According to the 
records, in a November 1991 examination of the appellant's 
right ankle, the appellant's range of motion was full and 
there was no swelling.  The diagnosis was of a history of a 
right ankle sprain, with good recovery, fit for full duty.  

The appellant's service medical records reflect that in 
January 1992, the appellant re-injured his right ankle.  At 
that time, the appellant stated that recently, he had been 
"out with the horses" when he stepped in a hole and twisted 
his right ankle.  The appellant indicated that since his 
injury, his ankle had been painful and swollen.  The physical 
examination showed that there were positive findings confined 
to the right ankle area, where there was fairly marked 
swelling over the lateral aspect of the ankle.  There was 
tenderness about the ankle.  Neurovascular status was intact, 
and there was no tenderness of the proximal fibula.  X-rays 
of the right ankle were interpreted as showing an old chip 
fracture, laterally, below the tip of the fibula, but no new 
fracture was evident.  The appellant had some widening of the 
ankle mortise medially, consistent with injury to the deltoid 
ligament.  Following the physical examination and a review of 
the appellant's x-rays, the examiner diagnosed the appellant 
with a severe sprain (Grade IV) of the right ankle, with 
possible deltoid ligament injury.  The appellant's right 
ankle was placed in a posterolateral splint, and the 
appellant was given crutches and medication.  According to 
the records, the appellant subsequently underwent physical 
therapy and was diagnosed with recurrent right ankle sprain.  
The appellant's separation examination, dated in June 1992, 
shows that at that time, the appellant's lower extremities 
were clinically evaluated as normal.   

In August 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had originally sprained his 
right ankle during service.  The appellant indicated that he 
had suffered a Grade IV right ankle sprain after he fell on a 
Naval ship while jogging.  He noted that since that time, he 
had suffered additional right ankle sprains in 1992, 1994, 
and two sprains in 1995.  According to the appellant, at 
present, he had mild pain in his right ankle and had right 
ankle swelling, with prolonged standing.  The appellant noted 
that he used ankle support straps and ankle length top 
sneakers.  He reported that he was very self-conscious of his 
right ankle during any physical activity and that he had 
gained weight due to lack of exercise. 

The physical examination showed that the appellant had a 
normal gait and was able to support his full weight with 
either leg.  There was no edema or swelling, and he had 2+ 
distal pulses.  There was no point tenderness, but the 
appellant was mildly tender to pressure on anterior lateral 
aspect of the right ankle.  The right ankle had a full range 
of motion.  The examiner noted that an x-ray of the 
appellant's right ankle showed an old avulsion drop off at 
the medial malleolus, not affecting the joint.  Otherwise, a 
normal study.  Following the physical examination and a 
review of the x-ray, the examiner diagnosed the appellant 
with recurrent right ankle sprains. 

In January 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that in 1990, while he was in 
the military, he injured his right ankle when he fell while 
jogging.  (T.2,3).  The appellant stated that at that time, 
he was diagnosed with a severe, Grade IV to V right ankle 
sprain, with possible ligament damage.  (T.2).  He indicated 
that he was given medication, underwent physical therapy, and 
placed on limited duty.  (T.2,3).  The appellant reported 
that he also had a walking cast.  (T.3).  He noted that after 
the cast was removed, he was given an ankle brace and it was 
suggested that he wear it at all times.  (Id.).  According to 
the appellant, before his separation from the military, he 
re-injured his right ankle approximately three more times.  
(Id.).  The appellant testified that upon his separation 
examination, he told the examiner that his left ankle hurt.  
(T.5).  He stated that since his discharge, he had not had 
any physical therapy for his right ankle and he had not been 
hospitalized.  (T.6).  According to the appellant, he was 
currently working as a computer operator and that his job was 
a "sitting down" job and did not require a lot of walking.  
(Id.).  The appellant indicated that at present, he wore a 
brace and that he had pain with prolonged walking and 
climbing stairs.  (T.7).  He noted that he also had swelling.  
(Id.).  The appellant reported that because of his right 
ankle disability, he could no longer participate in sports 
such as basketball or football.  (T.8).  

In September 1997, the appellant underwent a VA examination.  
At that time, he gave a history of his right ankle sprains.  
The appellant stated that at present, he had pain in his 
right ankle.  The physical examination showed that the 
appellant's right ankle was tender and somewhat swollen.  
Flexion was to 35 degrees and extension was to zero degrees.  
Inversion was from 50 to 60 degrees and eversion was to zero 
degrees.  An x-ray of the appellant's right ankle was 
interpreted as showing that the mortise of the ankle joint on 
the right side was slightly open.  Following the physical 
examination and a review of the appellant's x-ray, the 
examiner diagnosed him with an open mortise.  It was the 
examiner's opinion that the appellant's open mortise would 
become full-blast arthritis within a few years.  

A VA examination was conducted in March 1998.  At that time, 
the appellant gave a history of his right ankle sprains.  The 
appellant indicated that at present, he had pain and swelling 
in his right ankle.  According to the appellant, he also used 
a brace intermittently.  The physical examination showed that 
there was obvious swelling over the anterior lateral ankle, 
just in front of the fibula.  There was ankle tenderness 
"anterior lateral, with swelling."  Plantar flexion was to 
30 degrees, dorsiflexion was to neutral.  Left plantar 
flexion was to 45 degrees, and dorsiflexion was to 10 
degrees.  An x-ray of the appellant's right ankle was 
interpreted to be within normal limits.  The examining 
physician noted that he could invert the appellant's right 
ankle, and that in his opinion, stress x-rays would have 
shown a Taylor tilt.  It was also the examiner's opinion that 
the appellant's current problem with his ankle was 
attributable to his original in-service injury when he fell 
on deck while jogging.  

A private medical statement from M.R.F., D.P.M., dated in 
November 1998, shows that at that time, Dr. F. stated that 
the appellant had suffered a severe right ankle sprain while 
in the military.  Dr. F. indicated that following the injury, 
the appellant experienced chronic pain, instability, and 
frequent re-injury of the same ankle.  According to Dr. F., 
if the appellant continued to have problems with his right 
ankle, it was possible that an ankle stabilization type 
surgery would be required.  


II.  Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he is found to have presented a well-
grounded claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of section 
3.303(d)).  In such instances, a grant of service connection 
is warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In Savage v. Gober, 10 Vet. App. 489 (1997), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claimant may obtain the benefit of § 3.303(b) by 
showing a continuity of symptomatology. The Court noted that 
a veteran's assertion of continuity of symptomatology, in and 
of itself, may be sufficient to well ground a claim.  The 
Court also stated if continuity of symptomatology is shown, 
medical evidence of a nexus between the veteran's current 
disability and his service may not be necessary to well 
ground a claim.  To require otherwise would nullify the § 
3.303(b) continuity of symptomatology provision.  

In the instant case, the appellant's service medical records 
show that in November 1990, the appellant injured his right 
ankle and was diagnosed with a severe Grade II to IV right 
ankle sprain, with possible ligamentous tear and patellar 
instability.  In addition, in January 1992, the appellant re-
injured his right ankle and was diagnosed with a severe 
sprain (Grade IV) of the right ankle, with possible deltoid 
ligament injury.  Therefore, since it has been established 
that the appellant injured his right ankle on two occasions 
during service, and was diagnosed with a severe right ankle 
strain both times, the question now becomes whether or not 
there is sufficient evidence in the record to establish a 
continuity of the in-service symptomatology for which service 
connection might be granted.  

In the appellant's August 1996 VA examination, the appellant 
was diagnosed with recurrent right ankle sprains.  In 
addition, in the appellant's September 1997 VA examination, 
the physical examination showed that the appellant's right 
ankle was tender and somewhat swollen.  An x-ray of the 
appellant's right ankle was interpreted as showing that the 
mortise of the ankle joint on the right side was slightly 
open.  Following the physical examination and a review of the 
appellant's x-ray, the examiner diagnosed him with an open 
mortise.  The Board further notes that in the appellant's 
most recent VA examination, in March 1998, the physical 
examination showed that there was obvious swelling over the 
anterior lateral ankle, just in front of the fibula.  The 
Board also notes that it was the examiner's opinion that the 
appellant's current problem with his ankle was attributable 
to his original in-service injury when he fell on deck while 
jogging.  Moreover, the Board observes that in the November 
1998 statement from Dr. F., Dr. F. stated that the appellant 
had suffered a severe right ankle sprain while in the 
military, and that following the injury, he experienced 
chronic pain, instability, and frequent re-injury of the same 
ankle. 

In light of the above, it is the Board's opinion that the 
appellant's diagnosis, on two separate occasions, of a severe 
right ankle sprain during service, the VA diagnosis in August 
1996 of recurrent right ankle sprains, and the March 1998 VA 
examination report and November 1998 medical statement from 
Dr. F., which both showed continuing right ankle problems 
since the original injury in November 1990 and provided a 
nexus between the appellant's current right ankle disability 
and his in-service injury, raise a reasonable doubt as to the 
incurrence of a chronic disability.  See also, 38 C.F.R. 
§ 3.303(d) (1999); Hensley v. Brown, 5 Vet. App. 155 (1993).  
Accordingly, resolving that doubt in the appellant's favor, 
the Board concludes that the appellant's current right ankle 
disability is of service onset, and is related to his in-
service right ankle injury, thereby warranting a grant of 
service connection for the residuals of a right ankle injury.       


ORDER

Service connection for the residuals of a right ankle injury 
is granted, subject to the provisions governing the payment 
of monetary benefits.  


REMAND

In the instant case, the appellant contends that during 
service, he fell while jogging and injured both his right 
ankle and his left knee.  The appellant maintains that since 
the accident, he has suffered from chronic left knee pain.  

In this regard, the Board notes that the service medical 
records show that in November 1990, the appellant fell and 
injured his right ankle and left knee.  At that time, there 
was an abrasion on his left knee, and his left knee was 
diffusely tender to palpation.  There was minimal laxity, and 
x-rays were interpreted as showing no fractures.  In 
addition, the Board observes that in August 1996, the 
appellant underwent a VA examination.  At that time, the 
physical examination of the appellant's left knee showed that 
there was no swelling and that the appellant had a full range 
of motion.

However, the Board observes that although the appellant was 
required by the VA to undergo two subsequent VA examinations, 
in September 1997 and March 1998, in both examinations, only 
the right knee was examined, not the left knee.  Given that 
the appellant has perfected a timely appeal in regards to his 
claim for entitlement to service connection for the residuals 
of a left knee injury, and that the appellant's service 
medical records actually show that he injured his left knee 
during service, it appears that the examiners from the 
appellant's September 1997 and March 1998 VA examinations 
failed to examine the appropriate knee.  Therefore, for 
purposes of due process, the Board determines that the 
veteran should be accorded another VA examination, which 
accurately reflects the objective and clinical findings 
pertinent to the appellant's left knee.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits based on service connection for the residuals of a 
left knee injury.  In this case, the appellant is hereby 
notified that preliminary review indicates that the 
"evidence necessary to complete his application" for the 
above-mentioned disability is competent medical evidence of a 
presently existing left knee disability which can be related 
to his period of active duty service, specifically to his in-
service left knee injury.  

Once the development is completed, the record must again be 
reviewed to determine whether the appellant's claim is 
ultimately well grounded.  Accordingly, the appellant is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection for the residuals of a left 
knee injury, he still remains under an obligation to provide 
such evidence.  

In view of the foregoing, and in order to fully and fairly 
evaluated the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a left 
knee disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  The RO should then schedule the 
appellant for a VA orthopedic examination 
to determine the nature and extent any 
left knee disability present.  All 
testing deemed necessary should be 
performed.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination in 
this case.  The examiner is requested to 
review the entire claims file, including 
the appellant's service medical records 
showing that the veteran sustained a left 
knee injury in November 1990.  Based on a 
review of the claims file and the results 
of the VA orthopedic examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed left 
knee disability, if found, is related to 
any incident of the appellant's active 
duty service, to specifically include the 
November 1990 left knee injury.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  Following completion of the above 
noted development, the appellant should 
be given a full opportunity to supplement 
the record, if desired.  Thereafter, the 
RO should again review the record.  The 
RO should make a specific determination 
with respect to whether the appellant has 
presented a well-grounded claim for 
entitlement to service connection for the 
residuals of a left knee injury.  Based 
on this determination, and if 
appropriate, See Morton v. West, 12 Vet. 
App. 477 (1999), the RO should accomplish 
any further indicated development.      

If the determination remains adverse to the appellant, he and 
his representative should be furnished a Supplemental 
Statement of the Case (SSOC) and an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The Board does not intimate any factual or legal conclusions 
as to the ultimate outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 


- 12 -


